         Case 19-11973-MFW                 Doc 182        Filed 10/01/19           Page 1 of 11




                         UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

SUGARFINA INC., et ai.
                                                                Case No. I9-II973(KEG)

                                                                (Jointly Administered)
                  Debtors.'



                                 AFFIDAVIT OF SERVICE RE:

Docket             FINAL ORDER (I) AUTHORIZING PAYMENT OF CERTAIN
No. 169            PREPETITION EMPLOYEE CLAIMS,INCLUDING WAGES AND
                   SALARIES,(II) AUTHORIZING PAYMENT OF CERTAIN
                   EMPLOYEE BENEFITS AND CONFIRMING RIGHT TO CONTINUE
                   EMPLOYEE BENEFITS ON POSTPETITION BASIS,
                   (III) AUTHORIZING PAYMENT OF REIMBURSEMENT TO
                   EMPLOYEES FOR PREPETITION EXPENSES,(IV) AUTHORIZING
                   PAYMENT OF WITHHOLDING AND PAYROLL-RELATED
                   TAXES,(V) AUTHORIZING PAYMENT OF PREPETITION CLAIMS
                   OWING TO ADMINISTRATORS AND THIRD PARTY PROVIDERS
                   AND(VI)ALLOWING BANKS TO HONOR PREPETITION
                   CHECKS AND FUND TRANSFERS FOR AUTHORIZED
                   PAYMENTS [Re: Docket Nos. 5,43 and 159]

Docket             ORDER (I) EXTENDING TIME TO FILE SCHEDULES OF ASSETS
No. 170            AND LIABILITIES, SCHEDULES OF EXECUTORY CONTRACTS
                   AND UNEXPIRED LEASES, AND STATEMENTS OF FINANCIAL
                   AFFAIRS AND (II) GRANTING RELATED RELIEF
                   [Re: Docket Nos. 106 and 160]

Docket             ORDER SCHEDULING OMNIBUS HEARING DATE
No. 171            [Re: Docket No. 154]

                   ///




I The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
    identification number or Canadian Revenue Agency, as applicable are(1) Sugarfina, Inc., a Delaware
   corporation (4356),(2)Sugarfina International, LLC,a Delaware limited liability company(1254)and
   (3)Sugarfina(Canada), Ltd.(4480). The location ofthe Debtors' corporate headquarters is 1700 E.
    Walnut Ave., 5th Floor, El Segundo, California 90245.




                                                                                                         page I of11
      Case 19-11973-MFW              Doc 182   Filed 10/01/19       Page 2 of 11




Docket           REPLY IN SUPPORT OF DEBTORS'MOTION PURSUANT TO
No. 177          SECTIONS 105, 361, 362, 363, 364, AND 507 OF THE
                 BANKRUPTCY CODE,BANKRUPTCY RULE 4001, AND LOCAL
                 RULE 4001-2, FOR INTERIM AND FINAL ORDERS
                 (I) AUTHORIZING DEBTORS TO OBTAIN POSTPETITION
                 FINANCING AND USE CASH COLLATERAL;(II) GRANTING
                 LIENS AND SUPER-PRIORITY CLAIMS AND ADEQUATE
                 PROTECTION;(III) SCHEDULING A FINAL HEARING;
                 (IV) MODIFYING THE AUTOMATIC STAY; AND(V)GRANTING
                 RELATED RELIEF [Re: Docket Nos. 21, 71 and 93]

Docket           DECLARATION OF LANCE MILLER IN SUPPORT OF DEBTORS'
No. 178          REPLY IN SUPPORT OF MOTION FOR ENTRY AND APPROVAL
                 OF INTERIM AND FINAL ORDERS(I) AUTHORIZING THE
                 DEBTORS TO OBTAIN POSTPETITION SECURED FINANCING,
                 (II) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE
                 EXPENSE STATUS,(III) GRANTING ADEQUATE PROTECTION,
                 (IV) MODIFYING THE AUTOMATIC STAY(V)AUTHORIZING
                 THE DEBTORS' USE OF CASH COLLATERAL AND
                 (VI) SCHEDULING A FINAL HEARING [Re: Docket No. 177]

Docket           DECLARATION OF ADAM MEISLIK IN SUPPORT OF DEBTORS'
No. 179          REPLY IN SUPPORT OF MOTION FOR ENTRY AND APPROVAL
                 OF INTERIM AND FINAL ORDERS (I) AUTHORIZING THE
                 DEBTORS TO OBTAIN POSTPETITION SECURED FINANCING,
                 (II) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE
                 EXPENSE STATUS,(III) GRANTING ADEQUATE PROTECTION,
                 (IV) MODIFYING THE AUTOMATIC STAY,(V)AUTHORIZING
                 THE DEBTORS' USE OF CASH COLLATERAL AND
                 (VI)SCHEDULING A FINAL HEARING [Re: Docket No. 177]

         I, Mabel Soto, state as follows:

         1.     I am over eighteen years of age and I believe the statements contained

herein are true based on my personal knowledge. My business address is c/o BMC

Group, Inc., 3732 West 120"^ Street, Hawthorne, California 90250.

       2.       On September 30, 2019 at the direction of Morris James LLP, proposed

Counsel for the Debtors and Debtors In Possession, the above referenced documents were

served on the parties listed in Exhibits A through C via the modes of service indicated

thereon:




                                                                                          page 2 of U
       Case 19-11973-MFW           Doc 182      Filed 10/01/19      Page 3 of 11




Exhibit A       Those parties who have requested special notice and the Core Group
                Address List regarding Docket Nos. 169, 170, 171, 177, 178 and 179

Exhibit B       The Banks Address List regarding Docket Nos. 169, 177, 178 and 179

Exhibit C       The Affected Parties Address List regarding Docket Nos. 177, 178 and
                179


       I declare under penalty of perjury under the laws ofthe State of California that the

foregoing is true and correct.

       Executed on the 1st day of October 2019 at Hawthorne, California.




                                                    Mabel Soto




                                                                                              page 3 of U
Case 19-11973-MFW   Doc 182   Filed 10/01/19   Page 4 of 11




                    EXHroiTA



                                                              page 4 ofU
                          Case 19-11973-MFW          Doc 182        Filed 10/01/19       Page 5 of 11


Sugarfina
Total number of parties: 105



Exhibit A - Sugarfina
Svc Lst Name and Address of Served Party                                                          Mode of Service
 70618 AGMAN INVESTMENTS LLC, HOWARD SCOTT SILVERMAN, 10 E. OHIO ST... 2ND FLOOR. CHICAGO. IL.    US Mall(1st Class)
             60611

 70618 AMAC,STEVEN CATECHI. P.O. BOX 750249. PETALUMA. CA.94975-0249                              US Mall (1st Class)
 70617 BALLARD SPAHR LLP. BRIAN D. HUBEN; DUSTIN P. BRANCH.(RE: AR RETAIL. FORBES & MACERICH CO   E-mail
             LLC). BRANCHD@BALLARDSPAHR.COM
 70617 BALLARD SPAHR LLP. BRIAN D. HUBEN; DUSTIN P. BRANCH.(RE: AR RETAIL. FORBES & MACERICH CO   E-mail
             LLC). HUBENB@BALLARDSPAHR.COM
 70617 BALLARD SPAHR LLP. LESLIE C. HEILMAN. ESQUIRE.(RE: FEDERAL REALTY INVESTMENT TRUST).       E-mail
             HEILMANL@BALLARDSPAHR.COM
 70617 BALLARD SPAHR LLP. LESLIE C. HEILMAN. ESQUIRE.(RE: AR RETAIL. FORBES & MACERICH CO LLC).   E-mail
             HEILMANL@BALLARDSPAHR.COM
 70617 BARCLAY DAMON LLP. NICLAS A. FERLAND; ILAN MARKUS.(RE: WESTFIELD. LLC).                    E-mail
             NFERLAND@BARCLAYDAMON.COM
 70617 BARCLAY DAMON LLP. NICLAS A. FERLAND; ILAN MARKUS.(RE: WESTFIELD. LLC).                    E-mail
         IMARKUS@BARCLAYDAMON.COM

 70617 BAYARD. P.A.. JUSTIN R. ALBERTO;ER FAY;DN BROGAN.(RE: OFFICIAL CMMTTEE OF UNSECURED CRD). E-mail
       DBROGAN@BAYARDLAW.COM
 70617 BAYARD. P.A.. JUSTIN R. ALBERTO;ER FAY;DN BROGAN.(RE: OFFICIAL CMMTTEE OF UNSECURED CRD). E-mail
         EFAY@BAYARDLAW.COM
 70617 BAYARD. P.A.. JUSTIN R. ALBERTO;ER FAY;DN BROGAN.(RE: OFFICIAL CMMTTEE OF UNSECURED CRD). E-mail
         JALBERTO@BAYARDLAW.COM
70617 BROOKFIELD PROPERTY REIT, INC. KRISTEN N. PATE. BK@BROOKFIELDPROPERTIESRETAIL.COM           E-mall
70617 CHIPMAN BROWN CICERO & COLE. LLP. WILLIAM E CHIPMAN JR;MARK D OLIVERE.(RE: GOLDMAN          E-mail
      SACHS SPECIALTY LENDING GRP). CHIPMAN@CHIPMANBROWN.COM
70617 CHIPMAN BROWN CICERO & COLE. LLP. WILLIAM E CHIPMAN JR;MARK D OLIVERE.(RE: GOLDMAN          E-mail
      SACHS SPECIALTY LENDING GRP). OLIVERE@CHIPMANBROWN.COM
70618 CHRISTIAN WEIHPRECHT. EFRUTTI. 733 LEE STREET. SUITE 206. DES PLAINES. IL. 60016            US Mall(1st Class)

70618    DELAWARE STATE TREASURY.820 SILVER LAKE BOULEVARD..SUITE 100. DOVER. DE. 19904           US Mail(1st Class)

70617 DUANE MORRIS LLP. JARRET P. HITCHINGS.(RE: DOMAIN NORTHSIDE RETAIL PROP OWNER).             E-mail
      JPHITCHINGS@DUANEMORRIS.COM
70618    EVERPLUS F&B FUND. LLC. XUESONG "JOE" YU.610 NEWPORT CENTER DR.. SUITE 1260, NEWPORT     US Mail (1st Class)
         BEACH. CA.92660

70618 FEDEX CORPORATE SERVICES. INC.. MICHAEL SIEDBAND. 3680 HACKS CROSS ROAD. BUILDING B. 3RD    US Mail (1st Class)
         FLOOR. MEMPHIS. TN. 38125

70617 GREENBERG TRAURIG. LLP. DENNIS A. MELORO.(RE: RCPI LANDMARK PROPERTIES. LLC).               E-mail
      MELOROD@GTLAW.COM
70617 GREENBERG TRAURIG. LLP. HEATH B. KUSHNICK,(RE: RCPI LANDMARK PROPERTIES. LLC).              E-mail
      KUSHNICKH@GTLAW.COM
70617 ICE MILLER LLP. JASON M.TORF.(RE: MATTEL. INC.). JASON.TORF@ICEMILLER.COM                   E-mail
70617 ICE MILLER LLP. JOHN C. CANNIZZARO.(RE: MATTEL. INC.). JOHN.CANNIZZARO@ICEMILLER.COM        E-mail
70618 INTERNAL REVENUE SERVICE. PO BOX 7346. PHILADELPHIA. PA. 19101-7346                         US Mail (1st Class)
70617 KELLEY DRYE & WARREN LLP. RL LEHANE;JD RAVIELE;MW REINING ESQ.(RE: LANDLORDS).              E-mail
      MREINING@KELLEYDRYE.COM
70617 KELLEY DRYE & WARREN LLP. RL LEHANE;JD RAVIELE;MW REINING ESQ.(RE: LANDLORDS).              E-mail
      KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM




 Sugarfina



                                                                                                                        page 5 ofII
                         Case 19-11973-MFW                Doc 182    Filed 10/01/19       Page 6 of 11

Exhibit A - Sugarfina

Svc Lst Name and Address of Served Party                                                              Mode of Service

 70617 KELLEY DRYE & WARREN LLP, RL LEHANE:JD RAVIELE:MW REINING ESQ.(RE: LANDLORDS),                 E-mail
       RLEHANE@KELLEYDRYE.COM
 70617 KELLEY DRYE & WARREN LLP. RL LEHANE:JD RAVIELE:MW REINING ESQ.(RE: LANDLORDS).                 E-mail
       JRAVIELE@KELLEYDRYE.COM
 70617 KING & SPALDING LLP. W AUSTIN JOWERS; MICHAEL R HANDLER.(RE: GOLDMAN SACHS SPECIALTY           E-mail
       LENDING GRP). AJOWERS@KSLAW.COM
 70617 KING & SPALDING LLP. W AUSTIN JOWERS; MICHAEL R HANDLER.(RE: GOLDMAN SACHS SPECIALTY           E-mail
       LENDING GRP). MHANDLER@KSLAW.COM
 70618 KING & SPALDING LLP. W AUSTIN JOWERS; MICHAEL R HANDLER.(RE: GOLDMAN SACHS SPECIALTY           US Mail(1st Class)
         LENDING GRP). 1180 PEACHTREE STREET. NORTHEAST. SUITE 1600. ATLANTA. GA. 30309
 70617 LAW OFFICE OF SUSAN E. KAUFMAN. LLC.SUSAN E. KAUFMAN. ESQUIRE.(RE: TAUBMAN LANDLORDS).         E-mail
       SKAUFMAN@SKAUFMANLAW.COM
 70617 LAW OFFICE OF SUSAN E. KAUFMAN. LLC. SUSAN E. KAUFMAN. ESQUIRE.(RE: WESTFIELD. LLC).           E-mail
       SKAUFMAN@SKAUFMANLAW.COM
 70617 LAW OFFICES OF KEVIN S. NEIMAN. PC. KEVIN S. NEIMAN,(RE: DOMAIN NORTHSIDE RETAIL PROP          E-mail
       OWNER). KEVIN@KSNPC.COM
 70617 LINEBARGER GOGGAN BLAIR&SAMPSON LLP. JOHN P DILLMAN.(RE: CYPRESS - FAIRBANKS ISO. ET AL.). E-mail
       HOUSTON_BANKRUPTCY@PUBLICANS.COM
 70617 LINEBARGER.GOGGAN.BLAIR&SAMPSON LLP. ELIZABETH WELLER,(RE: DALLAS COUNTY).                     E-mail
       DALLAS.BANKRUPTCY@PUBLICANS.COM
70617 LOEB & LOEB LLP. ATTN: LANCE JURICH. LJURICH@LOEB.COM                                           E-mail
 70618   LOEB & LOEB LLP. ATTN: LANCE JURICH, 10100 SANTA MONICA BLVD. SUITE 2200. LOS ANGELES. OA,   US Mail(1st Class)
         90067

70617 LOEB & LOEB. ATTN: VADIM J. RUBENSTEIN, VRUBINSTEIN@LOEB.COM                                    E-mail
70618    LOEB & LOEB. ATTN: VADIM J. RUBENSTEIN. 345 PARK AVENUE. NEW YORK. NY. 10154                 US Mail (1st Class)

70618    MARICH CONFECTIONERY COMPANY. JESSIE GUARDADO.2101 BERT DRIVE. HOLLISTER. OA.95023           US Mail (1st Class)
70617 MAYER BROWN LLP. BRIAN TRUST;JOAOUIN M. C DE BACA.(RE: CIBC LEASECO. LLC).                      E-mali
      BTRUST@MAYERBROWN.COM
70617 MAYER BROWN LLP. BRIAN TRUST;JOAOUIN M. C DE BACA.(RE: CIBC LEASECO. LLC).                      E-mail
      JCDEBACA@MAYERBROWN.COM
70617 MCDONALD HOPKINS LLC. ATTN: MARC CARMEL.(RE: CANDY CUBE HOLDINGS. LLC).                         E-mail
         MCARMEL@MCDONALDHOPKINS.COM
70618 MCDONALD HOPKINS LLC. ATTN: MARC CARMEL.(RE: CANDY CUBE HOLDINGS. LLC). 300 NORTH               US Mail(1st Class)
         LASALLE STREET. SUITE 1400. CHICAGO. IL. 60654

70617    MIRICK.OCONNELL.DEMALLIE&LOUGEE LLP, CHRISTINE E. DEVINE,(RE: BP PRUCENTER ACQUISITION       E-mail
         LLC). CDEVINE@MIRICKOCONNELL.COM
70617 MIRICK.OCONNELL.DEMALLIE&LOUGEE LLP. KATE P. FOLEY.(RE: BP PRUCENTER ACQUISITION LLC).          E-mail
      KFOLEY@MIRICKOCONNELL.COM
70617 MORRIS JAMES LLP. BRYA KEILSON;ERIC MONZO;J WAXMAN.(RE: DEBTORS).                               E-mail
      EMONZO@MORRISJAMES.COM
70617 MORRIS JAMES LLP. BRYA KEILSON;ERIC MONZO;J WAXMAN.(RE: DEBTORS).                               E-mail
      BKEILSON@MORRISJAMES.COM
70617 MORRIS JAMES LLP. BRYA KEILSON;ERIC MONZO;J WAXMAN.(RE: DEBTORS).                               E-mail
      JWAXMAN@MORRISJAMES.COM
70618 OFFICE OF THE US TRUSTEE DELAWARE. ATTN: TIMOTHY FOX. CALEB BOGGS FEDERAL BUILDING. 844         US Mail (1st Class)
      KING ST. STE 2207. LOCKBOX 35. WILMINGTON. DE. 19801
70617 PACHULSKI STANG ZIEHL & JONES LLP. JEFFREY N POMERANTZ;JAMES E O'NEILL.(RE: SFCC LOAN           E-mail
      INVESTORS. LLC). JPOMERANTZ@PSZJLAW.COM
70617 PACHULSKI STANG ZIEHL & JONES LLP. JEFFREY N POMERANTZ;JAMES E O'NEILL.(RE: SFCC LOAN           E-mail
      INVESTORS. LLC), JONEILL@PSZJLAW.COM
70617 POLSINELLI PC. BRENNA A. DOLPHIN. ESQ..(RE: NORTHPARK PARTNERS. LP).                            E-mail
         BDOLPHIN@POLSINELLI.COM




 Sugarfina


                                                                                                                            page 6 ofn
                              Case 19-11973-MFW            Doc 182        Filed 10/01/19         Page 7 of 11

Exhibit A - Sugarfina

Svc Lst Name and Address of Served Party                                                                 Mode of Service

 70617 POLSINELLI PC.JAMES H. BILLINGSLEY, ESQ..(RE: NORTHPARK PARTNERS. LP).                             E-mail
       JBILLINGSLEY@POLSINELLI.COM
 70617 POTTER ANDERSON & CORROON LLP. J RYAN. C SAMIS. R S MCNEILL.(RE: TROLLI GMBH AND                   E-mail
       MEDERER U.S.A.. INC). RMCNEILL@POTTERANDERSON.COM
 70617 POTTER ANDERSON & CORROON LLP. J RYAN. C SAMIS. R S MCNEILL.(RE: TROLLI GMBH AND                   E-mail
       MEDERER U.S.A.. INC). JRYAN@POTTERANDERSON.COM
 70617 POTTER ANDERSON & CORROON LLP. J RYAN. C SAMIS. R S MCNEILL.(RE: TROLLI GMBH AND                   E-mail
       MEDERER U.S.A.. INC). CSAMIS@POTTERANDERSON.COM
 70618       RIGHT CLICK. INC.. BAIJU MEHTA. 1221 E. DRYER ROAD.SUITE 225. SANTA ANA. CA.92705            US Mail (1st Class)

 70618 SECRETARY OF STATE. DIVISION OF CORPORATIONS. FRANCHISE TAX. PO BOX 898, DOVER. DE. 19903          US Mail (1st Class)
 70618 SECURITIES & EXCHANGE COMMISSION.SECRETARY OF THE TREASURY. 100 F STREET. NE.                      US Mail (1st Class)
         WASHINGTON. DC. 20549

 70618   SECURITIES & EXCHANGE COMMISSION. ATTN: ANDREW CALAMARI. REGIONAL DIR. NEW YORK                  US Mail (1st Class)
         REGIONAL OFFICE. BROOKFIELD PLC 200 VESEY ST STE 400. NEW YORK. NY. 10281-1022

 70617 SFCC LOAN INVESTORS. LLC. ATTN: CHARLIE MONTS. CHARLIE@366DEVELOPMENT.COM                          E-mail
 70618 SFCC LOAN INVESTORS. LLC. ATTN: CHARLIE MONTS.2148 JIMMY DURANTE BOULEVARD.,SUITE B. DEL US Mail(1st Class)
       MAR. CA.92104

 70617 SHULMAN HODGES & BASTIAN LLP. ALAN J. FRIEDMANjRYAN O'DEA. RODEA@SHBLLP.COM                        E-mail
 70617 SHULMAN HODGES & BASTIAN LLP. ALAN J. FRIEDMAN:RYAN O'DEA. AFRIEDMAN@SHBLLP.COM                    E-mail
 70617 SIMON PROPERTY GROUP.INC.. ATTN: RONALD M.TUCKER. ESQ.. RTUCKER@SIMON.COM                          E-mail
 70617 TERRAMAR CAPITAL LLC. ATTN: MARK CARMEL. JPHILLIPS@TERRAMARCAPITAL.COM                            E-mail
 70618 TERRAMAR CAPITAL LLC. ATTN: MARK CARMEL. 12100 WILSHIRE BLVD .STE 1750. LOS ANGELES. CA.           US Mall (1st Class)
         90025

 70617 THE TAUBMAN COMPANY. ANDREW S. CONWAY. ESQUIRE.(RE:TAUBMAN LANDLORDS).                            E-mail
       ACONWAY@TAUBMAN.COM
 70617 THE TAUNT LAW FIRM. PLLC. ERIKA D. HART. ESQ..(RE:TROLLI GMBH AND MEDERER U.S.A.. INC).           E-mail
       EHART@TAUNTLAW.COM
 70617 YOUNG CONAWAY STARGATT & TAYLOR LLP. M. BLAKE CLEARY:ANDREW L. MAGAZINER,(RE: CANDY               E-mail
       CUBE HOLDINGS. LLC). BANKFILINGS@YCST.COM
 70617 YOUNG CONAWAY STARGATT & TAYLOR LLP. M. BLAKE CLEARY:ANDREW L. MAGAZINER.(RE: CANDY               E-mail
       CUBE HOLDINGS. LLC). MBCLEARY@YCST.COM
 70617 YOUNG CONAWAY STARGATT & TAYLOR LLP. M. BLAKE CLEARY:ANDREW L. MAGAZINER.(RE: CANDY               E-mail
       CUBE HOLDINGS. LLC). AMAGAZINER@YCST.COM

Subtotal for this group: 74




 Sugarfina



                                                                                                                                page 7 of11
Case 19-11973-MFW   Doc 182   Filed 10/01/19   Page 8 of 11




                    EXHIBIT B



                                                              page 8 ofH
                             Case 19-11973-MFW         Doc 182     Filed 10/01/19       Page 9 of 11

Exhibit B - Sugarfina
Svc Lst Name and Address of Served Party                                                        Mode of Service
 70619   BANK OF AMERICA. PC BOX 25118. TAMPA. PL. 33622                                        US Mail(lst Class)

 70619   CENTRAL PACIFIC BANK. PO BOX 3590. HONOLULU. HI. 96811                                 US Mail (1st Class)

 70619 COMERICA. TWO EMBARCADERO CENTER.SUITE 300. SAN FRANCISCO. CA. 94111                     US Mall (lst Class)
 70619   JP MORGAN.300 SOUTH GRAND 3RD FLOOR. LOS ANGELES. CA.90071                             US Mail (1st Class)

 70619   WELLS FARGO, MAC # N9306-111. 733 MARQUESTTE AVE S 11TH FLOOR. MINNEAPOLIS. MN.55402   US Mail (1st Class)

Subtotal for this group: 5




 Sugarfina


                                                                                                                      page 9 of n
Case 19-11973-MFW   Doc 182   Filed 10/01/19   Page 10 of 11




                    EXHiBrrc



                                                               page 10 ofII
                          Case 19-11973-MFW              Doc 182       Filed 10/01/19         Page 11 of 11

Exhibit C - Sugarflna
Svc Lst Name and Address of Served Party                                                                   Mode of Service

 70630 BALLARD SPAHR LLP. LESLIE C. HEILMAN, ESQUIRE.919 N. MARKET STREET. 11TH FLOOR,                     US Mall (1st Class)
         WILMINGTON. DE. 19801-3034

 70630 BALLARD SPAHR LLP. BRIAN D. HUBEN; DUSTIN P. BRANCH.2029 CENTURY PARK EAST. SUITE 800, LOS          US Mall(1st Class)
         ANGELES. CA. 90067-2909

 70628 BALLARD SPAHR LLP, BRIAN D. HUBEN. HUBENB@BALLARDSPAHR.COM                                          E-mall
 70628 BALLARD SPAHR LLP. DUSTIN P. BRANCH,BRANCHD@BALLARDSPAHR.COM                                        E-mail
 70628 BALLARD SPAHR LLP. LESLIE C. HEILMAN. ESQUIRE. HEILMANL@BALLARDSPAHR.COM                            E-mail
 70630   DUANE MORRIS LLP. JARRET P. HITCHINGS,222 DELAWARE AVENUE.SUITE 1600. WILMINGTON. DE.             US Mail (1st Class)
         19801-1659

 70628 DUANE MORRIS LLP. JARRET P. HITCHINGS. JPHITCHINGS@DUANEMORRIS.COM                                  E-mall
 70629 GLJ INC.999 SOUTH OYSTER BAY RD. BETHPAGE. NY. 11714                                                US Mail(1st Class)
 70629 GLJ. INC. MJC CONFECTIONS LLC.(RE: GLJ INC), ATTN: CRAIG FRAUM.999 SOUTH OYSTER BAY ROAD.           US Mail (1st Class)
         BUILDING 500, BETHPAGE. NY. 11714

 70629   LANDIS RATH & COBB LLP. K. MUMFORD; M. PIERCE.919 MARKET ST.. STE 1800. WILMINGTON. DE. 19801 US Mall (1st Class)

 70630   LANDIS RATH & COBB LLP. K. MUMFORD; M. PIERCE.919 MARKET ST.. STE 1800. WILMINGTON. DE. 19801 US Mall (1st Class)

 70628 LANDIS RATH & COBB LLP, K. MUMFORD. MUMFORD@LRCLAW.COM                                              E-mall
 70628 LANDIS RATH & COBB LLP. M. PIERCE. PIERCE@LRCLAW.COM                                                E-mall
 70630   LAW OFFICE OF SUSAN E. KAUFMAN. LLC. SUSAN E. KAUFMAN. ESQUIRE. 919 N. MARKET STREET..            US Mall(1st Class)
         SUITE 460. WILMINGTON. DE. 19801

 70628   LAW OFFICE OF SUSAN E. KAUFMAN. LLC.SUSAN E. KAUFMAN. ESQUIRE.                                    E-mall
         SKAUFMAN@SKAUFMANLAW.COM
 70630   LAW OFFICES OF KEVIN S. NEIMAN. PC. KEVIN S. NEIMAN.999 18TH STREET. SUITE 1230 S. DENVER. CO. US Mall (1st Class)
         80202

 70628 LAW OFFICES OF KEVIN S. NEIMAN. PC. KEVIN S. NEIMAN. KEVIN@KSNPC.COM                                E-mall
 70629   MIRICK,OCONNELL.DEMALLIE&LOUGEE LLP. CHRISTINE E. DEVINE. 100 FRONT STREET. WORCESTER,            US Mail (1st Class)
         MA.01608

 70629   MIRICK.OCONNELL.DEMALLIE&LOUGEE LLP. KATE P. FOLEY, 1800 WEST PARK DR.. SUITE 400.                US Mall(1st Class)
         WESTBOROUGH.. MA.01581

 70629   MJC CONFECTIONS LLC. 999 SOUTH OYSTER BAY ROAD. BUILDING #500, BETHPAGE. NY. 11714                US Mall(1st Class)
 70629 MJC CONFECTIONS LLC.(RE: SGR FOR MJC). ATTN: MATTHEW SILBERSTEIN.999 SOUTH OYSTER BAY               US Mall(1st Class)
         ROAD. BUILDING 500. BETHPAGE. NY. 11714

 70629 OLSHAN. 1325 AVENUE OF THE AMERICAS. NEW YORK. NY. 10019                                            US Mail(1st Class)
70629 SGR FOR MJC.999 SOUTH OYSTER BAY ROAD. BETHPAGE. NY, 11714                                           US Mall (1st Class)
70629 SULLIVAN HAZELTINE ALLINSON LLC. ELIHU E. ALLINSON III. 901 N. MARKET ST.. STE 1300. WILMINGTON. US Mall (1st Class)
         DE. 19801

70630 THE TAUBMAN COMPANY. ANDREW S. CONWAY. ESQUIRE. 200 EAST LONG LAKE ROAD.. SUITE 300.                 US Mall(1st Class)
         BLOOMFIELD HILLS. Ml. 48304

70628 THE TAUBMAN COMPANY. ANDREW S. CONWAY. ESQUIRE. ACONWAY@TAUBMAN.COM                                  E-mall


Subtotal for this group: 26




 Sugarfina


                                                                                                                                 page II of}}
